TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00221-CR



                                     Michael Grace, Appellant

                                                    v.

                                    The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
       NO. C-1-CR-13-211885, HONORABLE BRANDY MUELLER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Following the denial of his motion to suppress evidence, appellant Michael Grace

pleaded no contest to the offense of driving while intoxicated.1 Punishment was assessed at

confinement in the Travis County Jail for one year and a $4,000 fine, but the trial court suspended

imposition of the sentence and placed Grace on community supervision for a period of two years.

In a single point of error on appeal, Grace asserts that the trial court abused its discretion in denying

the motion to suppress. We will affirm the trial court’s judgment.


                                          BACKGROUND

                 Grace was arrested for driving while intoxicated following a traffic stop. The sole

issue at the suppression hearing was whether the officer who had initiated the traffic stop had




        1
            See Tex. Penal Code §§ 49.04, .09(a).
reasonable suspicion to detain Grace. At the hearing, the trial court heard evidence that at

approximately 2:00 a.m. on July 7, 2013, Cary Allen, a doorman at Ego’s Karaoke Bar in Austin,

observed a customer, later identified as Grace, leaving the bar with another person and getting into

a vehicle in the parking lot. Allen testified that he believed Grace to be intoxicated and proceeded

to call 911. A recording of the 911 call was admitted into evidence. On the call, Allen can be heard

telling the dispatcher, “I need to report a drunk driver.” Allen explained to the dispatcher that Grace

had left the bar “intoxicated” and that Allen had “urged him not to drive.” Allen added, “We’ve had

police here before, and they told me it’s always better to catch them in the car before they leave,

rather than waiting until they leave the property and then calling the cops.” Allen also reported the

name and location of the bar, the color and model of the car (“a blue Scion”), the license-plate

number, and a physical description of Grace. During the call, Allen also identified himself and

his occupation and indicated that he would be willing to speak with the police in person “if

they need to talk to me.” Later in the call, Allen reported that Grace and the passenger in his vehicle

were still in the parking lot, “just sitting in the car with the lights on.” The dispatcher informed

Allen that an officer was en route to the bar and asked Allen to call again if Grace left the bar in

his vehicle. Shortly thereafter, Allen called 911 a second time and reported that Grace had driven

away and informed the dispatcher of the direction Grace was headed. On cross-examination,

Allen acknowledged that he had not relayed to the dispatcher the amount of drinks that Grace

had consumed at the bar or specified other underlying grounds for his belief that Grace

was “intoxicated.” Allen further acknowledged that he had not specified to dispatch any personal

experience or training that he had in identifying intoxicated individuals.



                                                  2
               Officer Larry Wright of the Austin Police Department responded to the call. Wright

testified that dispatch had provided him with a description of the vehicle and the driver, the license-

plate number of the vehicle, the name and phone number of the person who had called 911, and

the location of the vehicle and the direction it was headed. Wright recounted that as he was headed

toward that location, he observed a vehicle matching the description that had been given to him,

“verified the license plate in the call with the one [he] was seeing in front of [him],” and initiated

a traffic stop on the vehicle. On cross-examination, Wright acknowledged that the report from

dispatch relayed no specific information regarding the condition of the driver other than that he

was “intoxicated.” Wright also acknowledged that dispatch had provided him with no information

regarding the experience or training of the caller in identifying whether someone was intoxicated.

Wright further testified that, prior to initiating the traffic stop, he had not observed the vehicle

commit any traffic violations such as swerving or speeding, and he agreed with defense counsel’s

statement that he “didn’t observe any kind of indications that would normally hint that

maybe something is wrong.” However, Wright added that he knew the vehicle was leaving a bar at

approximately 2:00 a.m., when “bars usually close” and “they start filtering people out.” Wright also

testified that he was familiar with Ego’s Karoke Bar because he and other officers had responded to

calls of “[f]ights or public intoxication [] or DWI . . . from that bar numerous times.”

               Following argument, the trial court denied the motion to suppress.               Grace

subsequently pleaded no contest to driving while intoxicated and was placed on community

supervision as noted above. This appeal followed.




                                                  3
                                   STANDARD OF REVIEW

               We review a trial court’s ruling on a motion to suppress for abuse of discretion.2

We are to view the record “in the light most favorable to the trial court’s determination, and the

judgment will be reversed only if it is arbitrary, unreasonable, or ‘outside the zone of reasonable

disagreement.’”3 “We will sustain the lower court’s ruling if it is reasonably supported by the record

and is correct on any theory of law applicable to the case.”4 “The appellate court must apply a

bifurcated standard of review, giving almost total deference to a trial court’s determination of

historic facts and mixed questions of law and fact that rely upon the credibility of a witness, but

applying a de novo standard of review to pure questions of law and mixed questions that do not

depend on credibility determinations.”5

               Here, the historical facts elicited at the suppression hearing are not in dispute.

Therefore, the controlling question is legal: “whether these uncontroverted facts created a reasonable




       2
         State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014) (citing State v. Dixon,
206 S.W.3d 587, 590 (Tex. Crim. App. 2006)).
       3
         Id. (quoting Dixon, 206 S.W.3d at 590); see Montgomery v. State, 810 S.W.2d 372, 391-92
(Tex. Crim. App. 1991) (op. on reh’g).
       4
        Dixon, 206 S.W.3d at 590 (citing Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim.
App. 1990)).
       5
           Martinez v. State, 348 S.W.3d 919, 922-23 (Tex. Crim. App. 2011) (citing Guzman
v. State, 955 S.W.2d 85, 87-89 (Tex. Crim. App. 1997)).

                                                  4
suspicion such that [Officer Wright] was justified in initiating a [traffic] stop.”6 Accordingly, we

review de novo the trial court’s reasonable-suspicion determination.7


                                               ANALYSIS

                  In Grace’s sole point of error, he asserts that the trial court abused its discretion in

denying his motion to suppress because, he contends, Officer Wright did not have reasonable

suspicion to initiate the traffic stop. In Grace’s view, Allen did not provide sufficient information

to dispatch so as to justify Wright’s stop of the vehicle. In response, the State argues that the totality

of circumstances known to Wright when he initiated the stop, “viewed through the prism of [his]

particular level of knowledge and experience,” objectively supports the trial court’s conclusion that

the officer had “reasonable suspicion to believe that criminal activity was afoot.”

                  “Under the Fourth Amendment, a warrantless detention of the person that amounts

to less than a full-blown custodial arrest must be justified by a reasonable suspicion.”8 “A police

officer has reasonable suspicion to detain if he has specific, articulable facts that, combined with

rational inferences from those facts, would lead him reasonably to conclude that the person detained

is, has been, or soon will be engaged in criminal activity.”9 “These facts must show unusual activity,

some evidence that connects the detainee to the unusual activity, and some indication that the


        6
            Id.
        7
            See id.
        8
        Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011) (citing Ford v. State,
158 S.W.3d 488, 492 (Tex. Crim. App. 2005)).
        9
         Id. (citing United States v. Sokolow, 490 U.S. 1, 7 (1989); Crain v. State, 315 S.W.3d 43,
52 (Tex. Crim. App. 2010)).

                                                     5
unusual activity is related to crime.”10 “This standard is an objective one that disregards the actual

subjective intent of the arresting officer and looks, instead, to whether there was an objectively

justifiable basis for the detention.”11 “It also looks to the totality of the circumstances; those

circumstances may all seem innocent enough in isolation, but if they combine to reasonably suggest

the imminence of criminal conduct, an investigative detention is justified.”12 “‘[T]he relevant

inquiry is not whether particular conduct is innocent or criminal, but the degree of suspicion that

attaches to particular non-criminal acts.’”13

                “Moreover, the detaining officer need not be personally aware of every fact that

objectively supports a reasonable suspicion to detain; rather, ‘the cumulative information known

to the cooperating officers at the time of the stop is to be considered in determining whether

reasonable suspicion exists.’”14 “A 911 police dispatcher is ordinarily regarded as a ‘cooperating

officer’ for purposes of making this determination.”15 “Finally, information provided to police from


       10
            State v. Kerwick, 393 S.W.3d 270, 273 (Tex. Crim. App. 2013).
       11
            Derichsweiler, 348 S.W.3d at 914 (citing Terry v. Ohio, 392 U.S. 1, 21-22 (1968)).
       12
          Id. (citing United States v. Cortez, 449 U.S. 411, 417-18 (1981); Reid v. Georgia, 448 U.S.
438, 441 (1980); Sokolow, 490 U.S. at 9-10; Illinois v. Wardlow, 528 U.S. 119, 125 (2000)).
       13
            Id. (quoting Woods v. State, 956 S.W.2d 33, 38 (Tex. Crim. App. 1997)).
       14
          Id. (citing Adams v. Williams, 407 U.S. 143, 147 (1972); Hoag v. State, 728 S.W.2d 375,
380 (Tex. Crim. App. 1987)); see also United States v. Hensley, 469 U.S. 221, 232-33 (1985)
(officer may detain suspect based upon police bulletin so long as issuing entity has reasonable
suspicion to justify detention); Illinois v. Andreas, 463 U.S. 765, 771 n.5 (1983) (“[W]here law
enforcement authorities are cooperating in an investigation, the knowledge of one is presumed
shared by all.”).
       15
          Derichsweiler, 348 S.W.3d at 914 (citing United States v. Whitaker, 546 F.3d 902,
909 n.12 (7th Cir. 2008); United States v. Ruidiaz, 529 F.3d 25 (1st Cir. 2008); United States

                                                  6
a citizen-informant who identifies himself and may be held to account for the accuracy and veracity

of his report may be regarded as reliable.”16 “In such a scenario, the only question is whether the

information that the known citizen-informant provides, viewed through the prism of the detaining

officer’s particular level of knowledge and experience, objectively supports a reasonable suspicion

to believe that criminal activity is afoot.”17 “‘Although an officer’s reliance on a mere ‘hunch’ is

insufficient to justify an investigatory stop, . . . the likelihood of criminal activity need not rise to the

level required for probable cause.’”18 “A reasonable-suspicion determination requires looking at the

totality of the circumstances and reasonable suspicion may exist even if those circumstances standing

alone may be just as consistent with innocent activity as with criminal activity.”19

                 As an initial matter, we observe that Grace, in his brief, relies primarily on cases

in which the police were provided information by anonymous callers.20 Such information can be




v. Fernandez-Castillo, 324 F.3d 1114, 1118 (9th Cir. 2003); United States v. Kaplansky, 42 F.3d
320, 327 (6th Cir. 1994)).
        16
             Id. (citing Adams, 407 U.S. at 147).
        17
             Id. (citing Texas v. Brown, 460 U.S. 730, 742-43, 103 (1983) (plurality opinion)).
        18
             Kerwick, 393 S.W.3d at 273-74 (quoting United States v. Arvizu, 534 U.S. 266, 274
(2002)).
        19
             Id. (citing York v. State, 342 S.W.3d 528, 536 (Tex. Crim. App. 2011)).
        20
           See Florida v. J.L., 529 U.S. 266, 268 (2000) (anonymous caller reported to police that
individual was carrying firearm); Davis v. State, 989 S.W.2d 859, 861-62 (Tex. App.—Austin 1999,
pet. ref’d) (“unidentified female caller of unknown veracity” reported to police that vehicle was
being driven recklessly); see also State v. Garcia, No. 03-14-00048-CR, 2014 Tex. App. LEXIS
9624, at *1 (Tex. App.—Austin Aug. 28, 2014, no pet.) (mem. op., not designated for publication)
(caller who identified himself only as “Eric” had reported “a possible intoxicated driver in line at the
to-go line” for nearby fast-food restaurant).

                                                     7
considered unreliable and require independent corroboration by the police before it may support a

finding of reasonable suspicion.21 But, as the State correctly observes, this is not a case in which the

police were relying on an anonymous caller. Here, Allen had provided his full name, occupation,

and place of business to the 911 dispatcher, and he also indicated to the dispatcher that he would be

willing to speak to the police in person if they needed more information. Accordingly, the record

supports a finding by the trial court that Allen was an identified citizen-informant and thus that his

account would be more reliable than an anonymous account would have been.22

                  The next step in the analysis is to consider the content of Allen’s account. “The

‘reasonable suspicion’ necessary to justify such a stop ‘is dependent upon both the content of

information possessed by police and its degree of reliability.’”23 “Even a reliable tip will justify an

investigative stop only if it creates reasonable suspicion that ‘criminal activity may be afoot.’”24

“[T]he behavior alleged by the 911 caller, ‘viewed from the standpoint of an objectively reasonable

police officer, [must] amount to reasonable suspicion’ of drunk driving” or other criminal activity.25

For example, in Navarette v. California, a recent Supreme Court decision, a 911 caller reported

“more than a conclusory allegation of drunk or reckless driving. Instead, she alleged a specific and




        21
             See Alabama v. White, 496 U.S. 325, 328-32 (1990); Martinez, 348 S.W.3d at 923.
       22
             See Illinois v. Gates, 462 U.S. 213, 233-34 (1983); Derichsweiler, 348 S.W.3d at 915-16.
       23
             Navarette v. California, 134 S. Ct. 1683, 1687 (2014) (quoting White, 496 U.S. at 330).
        24
             Id. at 1690 (citing Terry, 392 U.S. at 30).
        25
             Id. (quoting Ornelas v. United States, 517 U.S. 690, 696 (1996)).

                                                    8
dangerous result of the driver’s conduct: running another car off the highway.”26 Similarly, in Nacu

v. State, a restaurant manager had reported to a police officer that a “woman had been in [her]

restaurant, [the manager] noticed her to be intoxicated, and [the woman] had gotten in a car.”27 The

manager also told the officer that the vehicle was “trying to drive between two metal poles” that were

“not wide enough to allow [the] vehicle to pass.”28 The San Antonio Court of Appeals concluded

that the manager’s “explanation that the driver of a vehicle had previously been in her restaurant, was

intoxicated, and trying to drive through metal poles too narrow to accommodate a car” provided the

officer with “specific, articulable facts that would allow a reviewing court to determine whether [the]

detention was objectively reasonable.”29

                  In this case, although Allen had not reported any reckless driving, he had reported

to the 911 dispatcher that Grace “was a guest at the bar,” had “left intoxicated,” and was “sitting in

his car with the lights on,” “drunk.” Allen had also reported to the dispatcher that he was a doorman

at the bar and that he had “urged [Grace] not to drive.” From this information, the dispatcher could

have reasonably inferred that Allen had interacted with Grace while Grace was at the bar or while

he was leaving and that Allen had perceived signs of Grace’s intoxication. Moreover, although

Allen did not detail to the dispatcher his personal training or experience in identifying intoxicated

individuals, he did inform the dispatcher that he was employed at Ego’s, that police had previously



       26
            Id. at 1691.
       27
            See 373 S.W.3d 691, 693 (Tex. App.—San Antonio 2012, no pet.).
       28
            Id.
       29
            Id. at 696.

                                                   9
been at Ego’s responding to calls of intoxicated individuals while Allen was working there, and

that the police had told Allen that “it’s always better to catch them in the car before they leave,

rather than waiting until they leave the property and then calling the cops.” From this information,

combined with the information concerning Allen’s occupation as a doorman at the bar, the dispatcher

could have reasonably inferred that Allen had at least some prior experience identifying intoxicated

individuals while working at the bar and that Allen was relying on that experience in concluding that

Grace was intoxicated and should not be driving. In addition to these facts, Officer Wright testified

that he knew that the vehicle had left the bar at approximately 2:00 a.m., when, Wright testified,

“bars usually close” and “they start filtering people out.” Also, Officer Wright testified that he was

familiar with this particular bar because he and other officers had responded to calls of “[f]ights or

public intoxication [] or DWI . . . from that bar numerous times.”30 Considering the totality of the

above circumstances, the trial court would not have erred in concluding that Officer Wright, working

in tandem with the 911 dispatcher, possessed specific, articulable facts that, combined with rational

inferences from those facts, would lead him reasonably to conclude that Grace had committed the

offense of driving while intoxicated and in denying Grace’s motion to suppress on that ground.31

       30
          “Time and location are relevant and appropriate considerations when doing a totality of
the circumstances review to determine whether or not reasonable suspicion exists.” Foster v. State,
326 S.W.3d 609, 613 n.10 (Tex. Crim. App. 2010).
       31
           See, e.g., Navarette, 134 S. Ct. at 1692; Derichsweiler, 348 S.W.3d at 914-17; Foster,
326 S.W.3d at 614; Curtis v. State, 238 S.W.3d 376, 381 (Tex. Crim. App. 2007); Brother v. State,
166 S.W.3d 255, 257-60 (Tex. Crim. App. 2005); Taflinger v. State, 414 S.W.3d 881, 886-88
(Tex. App.—Houston [1st Dist.] 2013, no pet.); Nacu, 373 S.W.3d at 696; see also Arvizu, 534 U.S.
at 274 (criticizing lower court’s evaluation of facts supporting reasonable suspicion “in isolation
from each other” and observing that Terry “precludes this sort of divide-and-conquer analysis”);
Tanner v. State, 228 S.W.3d 852, 858 (Tex. App.—Austin 2007, no pet.) (observing that courts
should not view each fact supporting stop “independently from the others” and holding that “when

                                                 10
              We overrule Grace’s sole point of error.


                                        CONCLUSION

              We affirm the judgment of the trial court.



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: August 31, 2016

Do Not Publish




the time of night and location are viewed together and common sense is applied to the totality of
these circumstances, we cannot conclude that the trial court erred in finding that the stop was
supported by reasonable suspicion”).

                                               11